Citation Nr: 1740458	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for stomach disorders, to include as a result of exposure to an herbicide agent (previously characterized as stomach disorders/ulcers).

2.  Entitlement to service connection for residuals of cerebrovascular accident (CVA), to include as secondary to diabetes mellitus type II, and as a result of exposure to an herbicide agent (previously characterized as cerebrovascular accident).

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II, and as a result of exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969 including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his stomach disorders are a result of exposure to an herbicide agent while in service and that his CVA and hypertension are also a result of exposure to an herbicide agent or secondary to service-connected diabetes mellitus.  After a review of the claims file, the Board finds that additional development is needed prior to deciding the issues on appeal.

Duty to Assist - Examination

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  See generally Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran has current diagnoses of hypertension and multiple disorders of the stomach.  The evidence record shows that of a cerebrovascular accident occurred in October 2000 prior to the pendency of this claim, the evidence of record does reveal a possible residual of a cerebrovascular accident, in that the Veteran reported in May 2010 that he has not had the energy to pursue activities, such as fishing, since he had a stroke around 2000.  

In October 2000, the Veteran had a CVA and was diagnosed with hypertension.  The Veteran is service connected for type II diabetes mellitus (diabetes), but was diagnosed in January 2002, after the CVA and hypertension diagnosis.  However, in April 2010, the Veteran reported having diabetes for 10-12 years, which suggests the possibility his diabetes pre-existed his CVA and hypertension.  Additionally, an August 2009 letter from Dr. K.S. addressing the Veteran's diabetes notes that he was informed about his increased risk of cardiovascular disease.  Similarly, a form Dr. K.S. provided stated "everyone with type 2 diabetes has an 80% chance of having a heart attack, stroke or congestive heart failure."  As there is otherwise insufficient medical evidence to decide the claim, the Board must remand the issues so that medical opinions can be obtained addressing the etiology of the Veteran's hypertension and residuals of an October 2000 CVA, to include whether they are due to or aggravated by the Veteran's diabetes,.  McLendon, 20 Vet. App. at 84-86.

As discussed below, the Veteran reports he started having stomach issues while in service and sought treatment shortly thereafter.  In light of this, the requirements for an examination with regard to the Veteran's stomach disorders are met.  See 
38 C.F.R. § 3.159(c)(4)


Duty to Assist - Incomplete Medical Record 

In July 2009, the Veteran gave VA authorization and consent to obtain private medical records from Dr. B.K. from 1969 to present, and from Dr. A from 2006 to present.  The address provided by the Veteran for both doctors was the same, suggesting that one physician may have assumed care of the Veteran in about 2006.  In May 2011, the RO sent a request to both doctors for records from 2006 to present.   This request was sent in a single letter, due to the same address.  The RO then sent a "second" request in June 2011, but this time requesting records from 1969 to present.  The RO received records from Dr. A, from 2006 forward, but did not receive records from Dr. B.K.  Given that the initial request did not specify the correct dates for records to be requested from Dr. B.K., remand is warranted to attempt to obtain records from Dr. B.K. or an explanation why they are not available.   See 38 C.F.R. § 3.159(c)(1).  These records may be of particular importance, as the Veteran reported in his July 2009 notice of disagreement that he started having stomach issues while on active duty, but did not seek treatment until he saw Dr. B.K, shortly after separation.  The Veteran is reminded that the duty to assist is not a one way street and that he is ultimately responsible for obtaining these records and submitting them to VA himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, the evidence of record indicates the Veteran may have been to Birmingham VA Medical Center (VAMC).  However, the only record from Birmingham VAMC evidences that the Veteran did not appear for an appointment.  There is no other indication in the record that records from Birmingham VAMC were sought as required.  VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records of evaluation and/or treatment, to include medical records from Birmingham VAMC.  All efforts to obtain such records should be documented in the claims folder.  All new records should be associated with the Veteran's VA claims folder.

2.  Request that the Veteran identify and authorize the recovery of records of private care from all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment.  Reasonable efforts should be made to obtain all such treatment records so identified or authorized for release, to include from Dr. B.K. since 1969. 

The Veteran is reminded that if VA is unable to obtain these records that he is ultimately responsible for obtaining them and providing them to VA himself.

3.  Schedule the Veteran for an examination of his current stomach disorders.

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (50 percent probability or greater) that stomach disorders had their onset in service or are otherwise medically attributable to service, to include exposure to designated herbicide agents.  It is not sufficient to base an opinion solely on the availability of a legal presumption because the Veteran may still seek service-connection on a direct basis. 

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

4.  Schedule the Veteran for an examination to determine whether the Veteran now has or had at any time during the period of the appeal a cerebrovascular accident or residuals of a cerebrovascular accident.

If a current cerebrovascular accident or residuals exist now or at any time during the appeal period, request a VA opinion that addresses the following:

Whether it is at least as likely as not (50 percent probability or greater) that 1) any current cerebrovascular accident or cerebrovascular accident residual had its onset in service or is otherwise medically attributable to service, to include exposure to designated herbicide agents; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus.

It is not sufficient to base an opinion solely on the availability of a legal presumption because the Veteran may still seek service-connection on a direct basis. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

5.  Schedule the Veteran for an examination of his current hypertension.

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (50 percent probability or greater) that 1) hypertension had its onset in service or is otherwise medically related to service, to include exposure to herbicide therein; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus.

It is not sufficient to base an opinion solely on the availability of a legal presumption because the Veteran may still seek service-connection on a direct basis. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

6.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




